IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-82,849-01



                           EX PARTE ROSHAN SAH, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        CAUSE NO. C-1-010292-1272135-A
                   IN THE CRIMINAL DISTRICT COURT NO. 1
                           OF TARRANT COUNTY



       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to murder and was

sentenced by the trial court to life imprisonment. His appeal was dismissed on his motion. Sah v.

State, No. 08-13-00129-CR (Tex. App.—El Paso May. 23, 2014) (not designated for publication).

       Applicant argues that counsel was ineffective for not pursuing the issue of sudden passion

during the punishment hearing. The trial court signed findings of fact and conclusions of law
                                                                                                 2

recommending that relief be denied. We agree that relief should be denied but we decline to adopt

finding of fact eight. Based upon the remaining findings and conclusions and our independent review

of the record, we deny relief.




Filed: July 1, 2015

Do not publish